          Case 1:20-cv-00103-RDM Document 71 Filed 12/02/20 Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


    CENTER FOR BIOLOGICAL DIVERSITY, et al.,

                  Plaintiffs,

          v.                                               Civil Case No. 1:20-cv-103-RDM

    U.S. ARMY CORPS OF ENGINEERS and
    LIEUTENANT GENERAL SCOTT A.
    SPELLMON1 (in his official capacity as
    Commanding General of the U.S. Army Corps of
    Engineers),

                  Federal Defendants,

          and

    FG LA, LLC,

                  Defendant-Intervenor.


                          FEDERAL DEFENDANTS’ MOTION FOR
                        VOLUNTARY REMAND WITHOUT VACATUR

         Defendants the U.S. Army Corps of Engineers and Lieutenant General Scott A. Spellmon

(collectively, “the Corps”) respectfully request that the Court remand the challenged agency

action to the Corps without vacatur for further action and dismiss this case. Plaintiffs are

challenging the Corps’ issuance of Permit No. MVN-2018-00159-CM (the “Permit”) to FG LA,

LLC (“FG”), authorizing certain dredge and fill activities in waters of the United States under

Clean Water Act (“CWA”) section 404. On November 12, 2020, acting pursuant to its authority

under 33 C.F.R. § 325.7(c), the Corps gave notice to FG that it is reevaluating the Permit due to



1
 Lieutenant General Scott A. Spellmon has succeeded Todd T. Semonite as Chief of Engineers
and Commanding General of the U.S. Army Corps of Engineers and, pursuant to Fed. R. Civ. P.
25(d), is automatically substituted as a party in this case.
         Case 1:20-cv-00103-RDM Document 71 Filed 12/02/20 Page 2 of 10




potential defects in the Corps’ CWA alternatives analysis and has suspended that Permit. See

Dkt. 69-1 (“Notice”). Following its reevaluation, the Corps will either reinstate, modify, or

revoke the Permit. Thus, the Corps’ reevaluation of the Permit will result in a new

administrative record and a new final agency action superseding the agency action challenged

here. While the Permit is suspended and until the Corps undertakes new agency action, none of

the activities that the Permit authorized may proceed, with the exception of limited work

necessary to safely wind down FG’s previously undertaken activities. In light of these

developments, remand without vacatur and dismissal of Plaintiffs’ complaint is proper. Because

the Corps’ reevaluation has the potential to render moot some or all of the issues raised by

Plaintiffs and will eventually supersede the challenged action, remanding the Permit will

preserve the Court’s and the parties’ resources by avoiding potentially needless litigation.

Counsel for the Corps has conferred with counsel for the other parties regarding this motion.

Counsel for Plaintiffs stated that Plaintiffs take no position on this motion until they see the

papers filed with the Court and intend to file a response in accordance with the time provided in

the Court’s scheduling order. Counsel for FG likewise stated that FG will reserve its position

until after the motion is filed.

                                         BACKGROUND

I.      Legal Background

        The Clean Water Act (“CWA”) prohibits “the discharge of any pollutant by any person”

into waters of the United States, 33 U.S.C. § 1311(a), including the discharge of dredged and fill

material, unless the discharger “obtain[s] a permit and compl[ies] with its terms.” Middlesex

County Sewerage Auth. v. Nat’l Sea Clammers Ass’n, 453 U.S. 1, 11 (1981) (citation omitted).

Under the CWA, the Corps regulates discharges of dredged and fill materials into wetlands and




                                                  2
         Case 1:20-cv-00103-RDM Document 71 Filed 12/02/20 Page 3 of 10




other waters of the United States through the issuance of permits under CWA section 404. 33

U.S.C. § 1344(a).

       Section 404 permitting is an adjudicatory process in which the project proponent submits

an application to discharge dredged or fill materials into a specific location in connection with a

specific project. The Corps then considers that application under the CWA and applicable

regulations, with an opportunity for public notice of and comment on the application,

culminating in a final decision to either grant or deny the application. See, e.g., Friends of the

Earth v. Hintz, 800 F.2d 822, 831 (9th Cir. 1986); 33 C.F.R. § 325.2. To reach a final permit

decision, the Corps reviews the specific proposal and its impacts on waters of the United States

and the public interest in accordance with applicable regulations at 33 C.F.R. parts 320, 325, and

327. The Corps must also follow guidelines promulgated by the U.S. Environmental Protection

Agency under section 404(b)(1) of the CWA (the “Guidelines”) and incorporated by the Corps

into its own regulations. See 40 C.F.R. pt. 230; 33 C.F.R. § 320.2(f). Among other

requirements, the Guidelines require the Corps to determine that there is no “practicable

alternative” to the proposed activity “which would have less adverse impact on the aquatic

ecosystem ….” 40 C.F.R. § 230.10(a). The Corps’ final decision is reviewable in federal court

under the Administrative Procedure Act. 5 U.S.C. § 704.

       The Corps also may voluntarily reconsider its permit decisions under 33 C.F.R. § 325.7.

The district engineer “may reevaluate the circumstances and conditions of any permit … and

initiate action to modify, suspend, or revoke a permit as may be made necessary by

considerations of the public interest.” 33 C.F.R. § 325.7(a). He or she may also “suspend a

permit after preparing a written determination and finding that immediate suspension would be

in the public interest.” Id. § 325.7(c). If the permit is suspended, the district engineer will order




                                                  3
        Case 1:20-cv-00103-RDM Document 71 Filed 12/02/20 Page 4 of 10




the permittee to stop those activities previously authorized by the suspended permit. Id. The

permittee may request a meeting with the district engineer and/or a public hearing to present

relevant information. Id. After that meeting or hearing (or, if none is requested, within a

reasonable time after issuance of the suspension notice) the district engineer will take action to

reinstate, modify, or revoke the permit. Id.; see id. § 325.7(b) (describing modification

procedures), (d) (describing revocation procedures).

II.    Procedural Background

       The Corps issued the Permit under section 404 of the CWA and section 10 of the Rivers

and Harbors Act on September 5, 2019. AR000001. The Permit authorizes FG to “[c]lear,

grade, excavate, and place fill and aggregate material to construct and maintain a Greenfield

Petrochemical Complex and Marine Facility (The Sunshine Facility), in accordance with” plans

submitted to the Corps. Id. The Permit was accompanied by a “Memorandum for Record”

setting forth the Corps’ environmental analyses and other findings supporting the Permit’s

issuance, including the alternatives analysis required by the Guidelines. AR000104 (“MFR”);

see AR000137-44 (explaining alternatives analysis).

       Plaintiffs filed this suit on January 15, 2020. Dkt. 1. Plaintiffs assert claims under the

Administrative Procedure Act based on alleged violations of the CWA, National Environmental

Policy Act, National Historic Preservation Act, and Rivers and Harbors Act. The Corps filed an

index to the administrative record for the Permit on May 29, 2020, and a supplemental index on

August 12, 2020. Dkt. 25, 46. Plaintiffs filed a motion to admit extra-record evidence on July

13, 2020, which the Court granted in part and denied in part on September 22, 2020. Dkt. 27, 61.

       Plaintiffs also filed a motion for preliminary injunction on July 14, 2020. Dkt. 28.

Pursuant to a July 23, 2020 stipulation of the parties, Plaintiffs withdrew their motion for

preliminary injunction, while FG agreed to defer construction-related activities for the permitted


                                                 4
         Case 1:20-cv-00103-RDM Document 71 Filed 12/02/20 Page 5 of 10




facility (other than certain enumerated activities) until February 1, 2021, and all parties agreed to

a schedule for merits briefing. Dkt. 41.

       On November 4, 2020, Federal Defendants informed the Court of their intent to file this

motion for voluntary remand (“Remand Motion”) and requested a stay of summary judgment

briefing pending the Court’s resolution of that Remand Motion. Dkt. 67. Plaintiffs filed a

response on November 5. Dkt. 68. In a November 5, 2020 minute order, the Court stayed

summary judgment briefing and ordered the Corps to file a status report within twenty-four hours

of issuing notice of the Permit’s reevaluation to FG. Minute Order (Nov. 5, 2020). The Court

further ordered the parties to meet and confer regarding a schedule for briefing this Remand

Motion and to submit a proposed schedule within seven days of the Corps’ issuance of the

notice. Id.

       On November 12, 2020, the Corps issued the Notice to FG stating that the Corps had

suspended the Permit for reevaluation under 33 C.F.R. § 325.7(c). Dkt. 69-1. The Notice was

accompanied by a statement of findings explaining that the Corps had identified a potential

defect in its alternatives analysis under the Guidelines related to the elimination of alternative

sites in Ascension Parish, Louisiana. Dkt. 69-2. The Corps stated that it was suspending the

Permit “to re-evaluate the alternatives analysis under the Clean Water Act and other aspects of

the permit decision if appropriate.” Dkt. 69-1 at 1. Federal Defendants notified the Court of the

Notice’s issuance on November 13, 2020. Dkt. 69.

       The Notice ordered FG to cease all activities previously authorized under the Permit and

directed FG to contact the Corps if it believed any activities were necessary to stabilize project

site integrity or otherwise prevent adverse impacts during the Corps’ reevaluation. Dkt. 69-1 at

1. Following subsequent discussions between the Corps and FG, the Corps approved FG’s




                                                  5
         Case 1:20-cv-00103-RDM Document 71 Filed 12/02/20 Page 6 of 10




request to complete stabilization activities associated with improvements to Highway 3127 for

traffic safety, public safety, and the functionality of drainage infrastructure. Any other activities

taking place on the site while the Permit is suspended reflect either a controlled wind-down of

permitted activities to stabilize the site during the Corps’ reevaluation or activities that do not

require Corps authorization under CWA section 404.

                                           ARGUMENT

       Federal Defendants respectfully request that this Court remand the Permit without

vacatur for further evaluation consistent with the Notice and dismiss this case. “It is undisputed

that administrative agencies have inherent power to reconsider their own decisions, since the

power to decide in the first instance carries with it the power to reconsider.” Sierra Club v. Van

Antwerp, 560 F. Supp. 2d 21, 23 (D.D.C. 2008) (internal quotation marks omitted). For that

reason, courts commonly grant requests for remand where an agency intends to reevaluate the

challenged action. See id. at 24 (remanding challenge to Corps permit for consideration of new

information); Ethyl Corp. v. Browner, 989 F.2d 522, 524 (D.C. Cir. 1993) (noting D.C. Circuit’s

“tradition of allowing agencies to reconsider their actions where events pending appeal draw

their decision in question”). This practice reflects the Court’s preference “to allow agencies to

cure their own mistakes rather than wasting the courts’ and the parties’ resources reviewing a

record that both sides acknowledge to be incorrect or incomplete.” Sierra Club, 560 F. Supp. 2d

at 23 (internal quotation marks omitted); see also Code v. McHugh, 139 F. Supp. 3d, 471-72

(D.D.C. 2015) (noting that remand without vacatur “would allow the [agency] to properly

address Plaintiff’s claims”). Where an agency intends to revisit the challenged decision, remand

is “usually appropriate” where “the agency’s concern is substantial and legitimate,” even if the

agency has not yet concluded its decision was in error. Sierra Club, 560 F. Supp. 2d at 23-24;




                                                  6
         Case 1:20-cv-00103-RDM Document 71 Filed 12/02/20 Page 7 of 10




see also SKF USA Inc. v. United States, 254 F.3d 1022, 1029 (Fed. Cir. 2001) (noting “agency

may request a remand (without confessing error) in order to reconsider its previous position”).

       Here, remanding the Permit for reevaluation under 33 C.F.R. § 325.7 is the most efficient

means to address the Corps’ concerns with its alternatives analysis and recognizes the Corps’

authority and interest in reconsidering its own administrative decisions. The Corps has

determined that its analysis in the MFR may have been insufficient to support eliminating five

alternative sites in Ascension Parish from its alternatives analysis under the Guidelines. See Dkt.

69-2 ¶¶ 2-3. On remand, the Corps will reevaluate whether it correctly determined that there are

no practicable alternatives to FG’s proposed project that would have less adverse impacts, as

well as other issues the Corps may deem appropriate. As part of that reevaluation, the Corps

expects to request and consider additional information from FG to inform its analysis. See Sierra

Club, 560 F. Supp. 2d at 25 (“the Corps has a substantial and legitimate interest in reconsidering

its permit decision on remand based on a more complete factual record”).

       Remand will conserve the Court’s and the parties’ resources by avoiding needless

litigation. The Corps’ reevaluation may render moot some or all of the issues Plaintiffs have

raised. Although Plaintiffs have challenged several aspects of the Corps’ decision beyond the

CWA alternatives analysis, remand to allow agency reconsideration of a specific issue is

appropriate even where that issue is only one of several raised by plaintiffs. See id. (holding “the

fact that plaintiffs assert more than one problem with” the challenged permit beyond issue that

was focus of Corps’ reevaluation “does not alter the factors … that the Court considers in its

remand decision”). The Corps has also indicated that it may reevaluate other aspects of the

Permit decision as it deems appropriate. See Dkt. 69-1 at 1. And in any event, once the Corps’

reevaluation is complete, all of Plaintiffs’ claims as currently pled will likely be rendered moot.




                                                 7
        Case 1:20-cv-00103-RDM Document 71 Filed 12/02/20 Page 8 of 10




The Corps will ultimately take new action to either reinstate, modify, or revoke the Permit,

resulting in a new agency action and administrative record. 33 C.F.R. § 325.7(c). Given the

suspension and the forthcoming new agency action, there is no claim in Plaintiffs’ complaint for

the Court to adjudicate.2

       Finally, remand without vacatur is most appropriate here. As noted above, the Corps has

already suspended the Permit and ordered the cessation of previously authorized activities

pending its reevaluation. See Dkt. 69-1 at 1. Thus, vacatur is unnecessary to prevent harm to

Plaintiffs because Plaintiffs cannot suffer any of their claimed harms while the Permit is

suspended. See Dkt. 62 at 6-7 (discussing Plaintiffs’ claimed injuries from construction and

operation of project); Sierra Club, 560 F. Supp. 2d at 25 (noting “the permit’s suspension in

effect removes the potential harm … in the areas under the Corps’ jurisdiction”). Although the

Corps has allowed FG to carry out limited activities after issuance of the Notice, see supra pp. 5-

6, these wind-down activities have minimal impact and are limited to those necessary to avoid

harms to public safety, traffic safety, and the environment that would arise from a blanket

prohibition on activity previously authorized under the Permit.3

       Likewise, the D.C. Circuit’s Allied-Signal factors favor remand without vacatur here. See

Allied-Signal, Inc. v. U.S. Nuclear Regulatory Commission, 988 F.2d 146, 150-51 (D.C. Cir.

1993) (holding decision whether to vacate depends on “the seriousness of the order’s




2
  Accordingly, if the Court were to deny this motion and Plaintiffs seek to proceed on their
claims as currently pled, Plaintiffs would likely be unable to demonstrate standing or ripeness,
and their claims would be subject to dismissal.
3
 Any activities FG may undertake during the Permit’s reevaluation that do not involve
discharges into waters of the United States are beyond the Corps’ jurisdiction under CWA
section 404 and thus have no bearing on whether vacatur of the Permit is appropriate. See Sierra
Club, 560 F. Supp. 2d at 26 n.3.


                                                 8
        Case 1:20-cv-00103-RDM Document 71 Filed 12/02/20 Page 9 of 10




deficiencies” and the “disruptive consequences of” vacatur). It is at least “conceivable” that the

Corps could determine after reevaluation that its elimination of alternative sites in Ascension

Parish was correct, based either on information already in the record or additional information

provided by FG, and reinstate the Permit. Id. at 151; see also WorldCom, Inc. v. FCC, 288 F.3d

429, 434 (D.C. Cir. 2002) (remanding without vacatur where there was “non-trivial likelihood”

agency could justify rule on remand). And vacatur would disrupt the Corps’ regulatory process

for reevaluating and potentially reinstating its permits, thus undermining the respect for

agencies’ decisionmaking authority that underlies this Court’s remand jurisprudence.

                                         CONCLUSION

       For the foregoing reasons, the Corps respectfully requests that the Court grant its request

for a voluntary remand of the Permit without vacatur and dismiss this case.

Respectfully submitted,

 Dated: December 2, 2020                              /s Andrew D. Knudsen
                                                     ERIC GRANT
                                                     Deputy Assistant Attorney General
 Of Counsel:                                         ANDREW D. KNUDSEN
                                                     Environmental Defense Section
 MELANIE CASNER                                      DC Bar No. 1019697
 Attorney                                            (202) 353-7466
 U.S. Army Corps of Engineers                        JACQUELINE LEONARD
                                                     Natural Resources Section
                                                     NY Bar No. 5020474
                                                      (202) 305-0493
                                                     United States Department of Justice
                                                     Environment & Natural Resources Division
                                                     P.O. Box 7611
                                                     Washington, DC 20044

                                                     Counsel for Federal Defendants




                                                 9
        Case 1:20-cv-00103-RDM Document 71 Filed 12/02/20 Page 10 of 10




                                CERTIFICATE OF SERVICE

I certify that on this 2d day of December, 2020, I caused the foregoing to be filed with the

Court’s CM/ECF system, which will provide electronic notice to all counsel of record.


                                                     /s/ Andrew D. Knudsen
                                                     ANDREW D. KNUDSEN




                                                10
